MEMORANDUM **
Sarvjeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s adverse credibility finding, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.2005), and we deny the petition for review.
Singh’s inconsistent testimony regarding when he was re-baptized, whether anyone at his workplace knew of his arrest, and whether he informed Mr. Jaswal he was leaving India, provides substantial evidence supporting the IJ’s adverse credibility finding. See id. at 1067 (holding that inconsistencies deprived petitioner’s claim of the requisite “ring of truth”). Without credible testimony, Singh failed to provide sufficient evidence to establish eligibility for asylum, withholding of removal, or relief under CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1155-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *679courts of this circuit except as provided by 9th Cir. R. 36-3.